EXHIBIT 10.5

Constellation Energy Partners LLC

2009 Omnibus Incentive Compensation Plan

Grant Agreement Relating to

2012 Performance Award—Executives

Grantee: [•]

Grant Date: April [•], 2012

1. Grant of Performance Award.

(a) Grant. Constellation Energy Partners LLC, a Delaware limited liability
company (the “Company”), hereby grants to you one Performance Award (the
“Award”) under the Constellation Energy Partners LLC 2009 Omnibus Incentive
Compensation Plan (the “Plan”) on the terms and conditions set forth herein and
in the Plan, which is attached hereto as Appendix A and incorporated herein by
reference as a part of this agreement (the “Grant Agreement”). The Award has a
value of $[•] (the “Cash Value”).

(b) General. Capitalized terms used in this Grant Agreement but not defined
herein shall have the meanings ascribed to such terms in the Plan, unless the
context requires otherwise.

2. Vesting of the Award. The Award shall fully vest on the earlier of (the
earlier of such dates, the “Vesting Date”):

(a) December 31, 2012,

(b) a Change of Control, or

(c) a Qualifying Event.

3. Determination of Payout Amount.

(a) For fiscal year 2012, the Performance Metrics shall be based on the
quantities of natural gas and oil/natural gas liquids that the Company produces
from January 1, 2012 through December 31, 2012. If a “Threshold,” “Target” or
“Maximum” performance level of production is reached for one or both of the
Performance Metrics (as set forth on Annex A), then the Award shall be paid in
an amount equal to (a) the Cash Value multiplied by 50% multiplied by the
corresponding percentage for the performance level achieved for the natural gas
Performance Metric (but only if the “Threshold” performance level is achieved),
plus (b) the Cash Value multiplied by 50% multiplied by the corresponding
percentage for the performance level achieved for the oil/natural gas liquids
Performance Metric (but only if the “Threshold” performance level is achieved).
Amounts of production and the corresponding Cash Value percentage shall be
interpolated on a linear basis between each performance level based on the
actual amounts of production as set forth on Annex A.

(b) On or before December 31, 2012, the Committee shall preliminarily determine
if the Performance Metrics have been achieved and if so, at what level(s) so
that, if achieved, the payment can be made on December 31, 2012 pursuant to
Section 4. Prior to filing the Company’s Annual Report on Form 10-K for the
fiscal year ending December 31, 2012, the Committee shall finalize the
Performance Metrics results, determine any differences between the final
Performance Metrics results and the preliminary Performance Metrics results, and
make any adjustments to the amount of the Award payment resulting from such
differences in connection with the second payment that is made pursuant to
Section 4.

 

1



--------------------------------------------------------------------------------

4. Payment of Award. If an Award is payable pursuant to Section 3(a), then
one-half of the Award shall be paid in cash on December 31, 2012 and one-half of
the Award shall be paid in cash on December 31, 2013, by the Company or any
Affiliate; provided, however, that (a) if a Qualifying Event specified in clause
(1) or (2) of the definition thereof occurs before December 31, 2012, the Award
shall be deemed to fully vest on such date at the “Target” performance level,
and 100% of the Cash Value shall be paid (subject to Section 8) in cash within
ten (10) days after the date of such Qualifying Event (and Section 5.1(b) of the
Employment Agreement shall not be applicable to the Award) and (b) if a
Qualifying Event occurs after the applicable Vesting Date and before
December 31, 2013, any unpaid Cash Value payable pursuant to Section 3 shall be
paid (subject to Section 8) in cash within ten (10) days after the date of such
Qualifying Event.

5. Target-Level Bonus. For purposes of Sections 5.2(a), 5.3(a) and 5.3(b) of the
Employment Agreement, if a Qualifying Event to which such Section is applicable
occurs in 2012, 100% of the Cash Value shall be deemed the “Target-Level Bonus”
referred to therein (including in defined terms used therein). For purposes of
Sections 5.2(a) and 5.3(a) of the Employment Agreement, if a Qualifying Event to
which such Section is applicable occurs in 2013, 100% of the Cash Value shall be
deemed the “Target-Level Bonus” referred to therein (including in defined terms
used therein).

6. Definitions. As used herein, the following terms shall have the following
meanings:

(a) “Change of Control” has the meaning set forth in the Employment Agreement.

(b) “Employment Agreement” means that certain Amended and Restated Employment
Agreement, effective April 5, 2012, between the Company and Grantee, as amended,
restated or otherwise modified from time to time.

(c) “Operating Agreement” means that certain Second Amended and Restated
Operating Agreement of the Company, dated as of November 20, 2006, as amended,
restated or otherwise modified from time to time.

(d) “Performance Metrics” mean the achievement of one or more of the performance
levels set forth in the table on Annex A attached hereto under the headings
“Natural Gas Production” and “Oil/NGL Production”. The Performance Metrics shall
be deemed achieved at the “Target” levels for each of the quarters in a year in
which a Change of Control or Qualifying Event occurs.

(e) “Qualifying Event” means (1) death of Grantee, (2) delivery by the Company
of a Disability Notice with respect to Grantee, (3) Involuntary Termination of
Grantee, or (4) a PostRock Ownership Event (with each of the foregoing
capitalized terms having the definitions therefore set forth in the Employment
Agreement).

7. Forfeiture.

(a) Subject to Sections 2 and 7(b), all Awards that are then unvested shall
become forfeited, null and void on the date on which Grantee’s employment by the
Company or its Affiliates is terminated.

(b) Notwithstanding anything to the contrary herein, if Grantee’s Employment
Agreement provides for a treatment of the Awards that differs from this
Section 7, then the terms of the Employment Agreement shall control upon the
termination of Grantee’s employment by the Company or its Affiliates.

(c) The Committee may, in its discretion, waive in whole or in part any
forfeiture pursuant to this Section 7.

8. Termination of Employment. For all purposes of this Grant Agreement, Grantee
shall be considered to have terminated employment with the Company when Grantee
incurs a “separation from service” with the Company within the meaning of
Section 409A(a)(2)(A)(i) of the Code and applicable administrative guidance
issued thereunder. If any payment under this Grant Agreement would be subject to
additional taxes under Section 409A of the Code because the timing of such
payment is not delayed as provided in Section 409A(a)(2)(B) of the Code, then
such payment shall be paid on the date that is six months after the date

 

2



--------------------------------------------------------------------------------

of Grantee’s termination of employment with the Company (or if such payment date
does not fall on a business day of the Company, the next following business day
of the Company), or such earlier date upon which such payment can be paid under
Section 409A of the Code without being subject to such additional taxes.

9. Withholding of Tax. The Company or any Affiliate is authorized to withhold
from any payment due pursuant to this Grant Agreement or from any compensation
or other amount owing to Grantee the amount (in cash, Units, other securities or
other property) of any applicable taxes payable at the minimum statutory rate in
respect of this Grant Agreement, the vesting or any payment or transfer under
the Grant Agreement and to take such other action as may be necessary in the
opinion of the Company to satisfy its withholding obligations for the payment of
such taxes, and in this regard, such withholding obligation may be satisfied by
Grantee timely remitting (in cash, check or wire transfer) to the Company or the
Internal Revenue Service, at the Company’s election, the amount of any such
applicable taxes (as determined by the Company).

10. Limitations on Transfer. All rights under this Grant Agreement shall belong
to Grantee alone and may not be transferred, assigned, pledged or hypothecated
by Grantee in any way (whether by operation of law or otherwise), other than by
will or the laws of descent and distribution and shall not be subject to
execution, attachment or similar process. Upon any attempt by Grantee to
transfer, assign, pledge, hypothecate or otherwise dispose of such rights
contrary to the provisions in this Grant Agreement or the Plan, or upon the levy
of any attachment or similar process upon such rights, such rights shall
immediately become null and void.

11. Binding Effect. This Grant Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and upon any person
lawfully claiming under Grantee.

12. Rights of Grantee. Any benefits payable under Section 3 shall be provided
from the general assets of the Company. Grantee’s rights arising under this
Grant Agreement shall not rise above those of a general creditor of the Company.

13. Entire Agreement and Amendment. This Grant Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all of the covenants, promises, representations, warranties and agreements
between the parties with respect to the Awards granted hereby. Without limiting
the scope of the preceding sentence, all prior understandings and agreements, if
any, among the parties hereto relating to the subject matter hereof are hereby
made null and void and of no further force and effect. Grantee and the Company
agree that, with respect to the Awards, the vesting provisions set forth in this
Grant Agreement supersede, and govern and control over, any performance criteria
achievement and vesting provisions set forth in the Plan.

14. Notices. Any notices given in connection with this Grant Agreement shall, if
issued to Grantee, be delivered to Grantee’s current address on file with the
Company, or if issued to the Company, be delivered to the Company’s principal
offices.

15. Execution of Receipts and Releases. Payment of cash or other property to
Grantee, or to Grantee’s legal representatives, heirs, legatees or distributees,
in accordance with the provisions hereof, shall, to the extent thereof, be in
full satisfaction of all claims of such persons hereunder. The Company may
require Grantee or Grantee’s legal representatives, heirs, legatees or
distributees, as a condition precedent to such payment or issuance, to execute a
release and receipt therefor in such form as it shall reasonably determine.

16. Reorganization of the Company. The existence of this Grant Agreement shall
not affect in any way the right or power of the Company and its Affiliates or
their respective unitholders, stockholders or other equity holders to make or
authorize (a) any or all adjustments, recapitalizations, reorganizations or
other changes in the respective capital structures or businesses of any of the
Company and its Affiliates; (b) any merger or consolidation of any of the
Company and its Affiliates; (c) any issue of bonds, debentures or securities
affecting the Awards or the rights thereof; (d) the dissolution or liquidation
of any of the Company and its Affiliates, or any sale or transfer of all or any
part of their assets or business; or (e) any other corporate act or proceeding,
whether of a similar character or otherwise.

 

3



--------------------------------------------------------------------------------

17. Certain Restrictions. By executing this Grant Agreement, Grantee
acknowledges that he or she has received a copy of the Plan and agrees that
Grantee will enter into such written representations, warranties and agreements
and execute such documents as the Company may reasonably request in order to
comply with the securities laws or any other applicable laws, rules or
regulations or with this document or the terms of the Plan.

18. Amendment and Termination. No amendment or termination of this Grant
Agreement that adversely affects the rights of the Grantee shall be made by the
Company at any time without the prior written consent of Grantee.

19. Governing Law. This grant shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to conflicts of laws
principles thereof.

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Grant Agreement to be
effective as of April             , 2012.

 

Constellation Energy Partners LLC     Grantee By:         By:     Name:        
Name:     Title:         Title:    

 

5



--------------------------------------------------------------------------------

Annex A

Performance Metrics

 

Performance Level

  

Payout %

  

Natural Gas Production
(weighted 50%)

  

Oil/NGL Production

(weighted 50%)

Maximum

   200%    at least 15.2 bcf    at least 192 mbbls

Target

   100%    from 11.4 bcf to 14.0 bcf*    from 144 mbbls to 176 mbbls*

Threshold

   50%    at least 10.2 bcf    at least 128 mbbls

 

* Achievement of the Performance Metric anywhere within this range will result
in a payout of 100% of the Cash Value, with a linear interpolation between the
Threshold performance level and the low end of the Target range performance
level and between the high end of the Target range performance level and the
Maximum performance level, respectively.



--------------------------------------------------------------------------------

APPENDIX A

CONSTELLATION ENERGY PARTNERS LLC

2009 OMNIBUS INCENTIVE COMPENSATION PLAN